                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               JOHN OWENS
                           6

                           7

                           8                                  IN THE UNITED STATES DISTRICT COURT

                           9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                          10

                          11   UNITED STATES OF AMERICA,                               Case No. 2:17-CR-00071-JAM

                          12                     Plaintiff,
                                                                                       STIPULATION AND ORDER
                          13            v.
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14   JOHN OWENS
                                         Defendants.
                          15
                                        Defendant John A. Owens, Jr., by and through his counsel, Kresta Daly, and the
                          16
                               Government, by and through its counsel, Christopher S. Hales, hereby stipulate as follows:
                          17
                                        1.      This matter was set for sentencing on December 10, 2019.
                          18
                                        2.      By this stipulation, the parties now wish to move this sentencing to February 4,
                          19
                               2020 at 9:15 a.m.
                          20

                          21
                                        IT IS SO STIPULATED.
                          22
                               Dated: December 6, 2019.                Respectfully submitted,
                          23

                          24                                           By     /s/ Kresta Nora Daly
                                                                              Kresta Nora Daly
                          25                                                  Attorneys for John Owens
                          26

                          27

                          28
                               {00029960}
                               STIPULATION AND [PROPOSED] ORDER                  -1-                            [Case No. 2:17-CR-00071-JAM]
                           1
                               Dated: December 6, 2019.            Respectfully submitted,
                           2

                           3                                       By     /s/ Kresta Nora Daly for
                                                                          Christopher Hales
                           4                                              Assistant United States Attorney

                           5

                           6

                           7

                           8

                           9

                          10

                          11

                          12

                          13
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               {00029960}
                                STIPULATION AND [PROPOSED] ORDER             -2-                         [Case No. 2:17-CR-00071-JAM]
                           1                                                 ORDER

                           2            The Court, having received, read and considered the stipulation of the parties, and good

                           3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The

                           4   December 10, 2019 sentencing shall be continued until February 4, 2020, at 9:15 a.m.

                           5   Dated: 12/6/2019

                           6                                                 /s/ John A. Mendez_______________________
                                                                             HON. JOHN A. MENDEZ
                           7                                                 UNITED STATES DISTRICT COURT JUDGE
                           8

                           9

                          10

                          11

                          12

                          13
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               {00029960}
                               STIPULATION AND [PROPOSED] ORDER                  -3-                            [Case No. 2:17-CR-00071-JAM]
